—Judgment and order reversed, and complaint dismissed, without costs, upon the ground that there is no satisfactory evidence that the treatment of the defendant has been cruel and inhuman; that there has been any conduct on the part of defendant that would render it unsafe and improper for the plaintiff to live and cohabit with him; that he has neglected and refused to provide for her, or that he abandoned her; his absence in California was not an abandonment within the meaning of section 1762 of the Code of Civil Procedure. Jenks, P. J., Carr and Rich, JJ,, concurred; Thomas and Mills, JJ., dissented.